Citation Nr: 9900993	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-27 153	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


REMAND

The veteran had active military service from September 1943 
to April 1946.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied the veterans application to 
reopen a claim of service connection for bilateral hearing 
loss (which claim was previously denied in an unappealed 
November 1990 RO decision).

The veteran contends that he has submitted new and material 
evidence to reopen his claim of service connection for 
bilateral hearing loss, and that service connection is 
warranted.  During an October 1997 RO hearing, he testified 
that at the end of last year he underwent an audiological 
examination at the VA Medical Center (VAMC) in East Orange, 
New Jersey, and that he underwent another such examination 6 
months later; he said this was the first time he had seen an 
audiologist since service.  The claims file does not contain 
the recent VA medical reports.  The Board finds that the RO 
must obtain the VA records because they are constructively of 
record and may contain information vital to the veterans 
application.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  On 
remand, the veteran should also be given an opportunity to 
submit any other medical records bearing on his application 
to reopen the claim for service connection for bilateral 
hearing loss.  Ivey v. Derwinski, 2 Vet.App. 320 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for hearing loss since service.  The 
RO should obtain the related medical 
records, including the records of 
reported recent treatment at the VAMC in 
East Orange, New Jersey.

2.  After the foregoing, the RO should 
determine whether the veteran has 
submitted new and material evidence to 
reopen the claim of service connection 
for bilateral hearing loss.  If the 
benefit is denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
